Case 3:20-cv-00345-SMY Document 3 Filed 04/14/20 Page1of1 Page ID #27

UNITED STATES DISTRICT COURT

Galan-Reyes
Plaintiff(s)
Vv.

Kern, et al
Defendant(s)

for the

YS @~YS ~~

Southern District of Illinois

Case Number; 29-345-SMY

ENTRY OF APPEARANCE

To the Clerk of Court and all parties of record:

I hereby enter my appearance as counsel for Petitioner Omar Galan-Reyes

DATED: 04/14/2020

Rev. 2/11

 

PHO

Signature

Jacob S. Briskman
Name

2054 N. California Ave., Chicago, IL 60647
Address

312-945-6207
Phone Number

 

773-442-2117
Fax Number

 

jacob. briskman@gmail.com
E-Mail Address

 
